  Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 1 of 25




             Exhibit 2
Supplemental Declaration of William J.
  Rennicke, Partner, Oliver Wyman
    Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 2 of 25




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

STANDING ROCK SIOUX TRIBE, YANKTON
SIOUX TRIBE; ROBERT FLYING HAWK;
OGLALA SIOUX TRIBE,                Case No. 1:16-cv-1534-JEB
                                   (and Consolidated Case Nos. 16-cv-1796
           Plaintiffs,             and 17-cv-267)
  and
CHEYENNE RIVER SIOUX TRIBE; SARA
JUMPING EAGLE ET AL.,
             Plaintiff-Intervenors,
        v.
U.S. ARMY CORPS OF ENGINEERS,
             Defendant-Cross Defendant,
  and
DAKOTA ACCESS, LLC,
             Defendant-Intervenor-Cross
             Claimant.

                           ______________________________

 SUPPLEMENTAL DECLARATION OF WILLIAM J. RENNICKE IN SUPPORT OF
    DAKOTA ACCESS, LLC’S OPPOSITION TO A PERMANENT INJUNCTION
                    ______________________________
         Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 3 of 25




1.       My name is William J. Rennicke. I am a Partner with Oliver Wyman, a leading general

management consulting firm, which maintains one of the largest practices in the world dedicated

to serving the transportation and logistics sectors. I submitted declarations in this case dated April

29, 2020, D.E. 509-6 (sealed version), D.E. 512-2 (public version); June 11, 2020, D.E. 538-5

(sealed version), D.E. 542-2 (public version); and November 20, 2020, D.E. 576-4 (sealed

version), D.E. 585-3 (public version). My background and qualifications are discussed in those

previous declarations.

2.       This declaration updates the information in my three previous declarations, which set forth

and described my conclusions regarding the capacity to shift crude oil transportation to rail if the

Dakota Access Pipeline (“DAPL”) is shut down and the potential disruptive effects associated with

doing so. After reviewing and analyzing the most recent data now available, I have concluded that

the adverse effects of a DAPL shutdown would continue to be at least as great as I previously

described, with rail traffic continuing to grow in the COVID-19 recovery. The current information

continues to flatly contradict the predictions that Plaintiffs’ witness, Dr. Marie Fagan, made in her

reports and declarations. See D.E. 525-2; D.E. 525-4; D.E. 569-2; D.E. 569-3.

3.       In the following paragraphs, I provide my assessment based on currently available data and

explain why my previous conclusions remain accurate.

4.       A summary of my conclusions is as follows:

         a.         I previously explained that transferring even a portion of DAPL’s current volume

to rail would increase rail line congestion significantly. It remains the case that the most likely rail

lines on which this crude oil would travel are already congested in some sections, and this

congestion is growing steadily as the economy recovers. Thus, quickly increasing the volume of

crude oil by rail shipped out of the Bakken region by DAPL’s current capacity would rapidly




     Oliver Wyman                                                                                    2
       Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 4 of 25




aggravate congestion, cause delays, and crowd out capacity for other commodities on rail routes

of vital importance to the Upper Midwest’s economy.

       b.        Rail transport of crude oil displaced by a DAPL shutdown also would be costly,

even for the volumes that existing rail rolling stock and infrastructure could handle. Using a

current calculation that properly accounts for all rail-related transportation costs, the cost to move

crude oil by rail would be $9.30 per barrel higher than pipeline for committed volumes to

Nederland, TX, or $6.90 per barrel higher for uncommitted volumes. (The corresponding numbers

if Patoka, IL were the destination are $5.73 and $4.06 per barrel higher, respectively, but as I

explain below, this is not an option because of the absence of required infrastructure at Patoka.)

DAPL’s shippers would incur between $1.44 billion and $1.93 billion each year in additional

transportation costs if the crude oil currently moving in DAPL were instead shipped by rail to

Nederland, TX.

       c.        If DAPL were shut down, the regional railroad network could not transport

anywhere near the crude oil volumes currently being shipped on DAPL. Setting aside logistical

and other infrastructure hurdles, transporting DAPL’s volume would require over two-thirds of all

available specialized tank cars in North America (US and Canada), limiting the ability for other

crude-by-rail shipments to return to pre-pandemic levels as the economy recovers and travel

increases. To transport by rail the equivalent volume that can be carried by DAPL of 570,000

barrels per day (“bpd”) would require a fleet of between 8,500 and 12,800 specialized tank cars,

depending on the crude oil’s ultimate destination. There are at most, however, only 19,500 of

these specialized tank cars that could be made available, and the DAPL volume would consume

fully two-thirds of all available tank cars in North America.

       d.        Furthermore, if DAPL is ordered to stop operations, it will take well over one year

to acquire the 8,500 to 12,800 tank cars needed to shift the volume to rail. The amount of cars


  Oliver Wyman                                                                                     3
          Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 5 of 25




required for DAPL is equal to 30 to 45 percent of the estimated 28,000 total tank car fleet.

Logistics providers will not enter into purchase or lease agreements for tank cars to haul the crude

oil currently moved by DAPL while there is uncertainty around the future of DAPL. Current lease

holders will in many cases be unwilling to forgo their leases if a rebound is anticipated in crude

oil demand in the crude-by-rail markets they serve. In addition, the repositioning and cleaning

costs associated with shipping the DAPL volume by rail would be too high to make it in the interest

of current tank car lessees and owners to divert these railcars to cover DAPL volume for short-

term periods. Given the challenges to acquiring such a large fleet of tank cars, I believe the

estimates put forth in my prior statement of 29 to 43 percent (165,000 to 246,000 bpd) of DAPL

oil being convertible to rail, see D.E. 585-3 ¶ 3(a), still represent an upper bound during the

timeframe for completing an Environmental Impact Statement. 1

          e.        Even if enough tank cars were somehow available to transport the volumes carried

by DAPL, the crude oil rail terminal unloading capacity in the current destination region is

insufficient for rail to handle that volume. DAPL’s terminus – Patoka, IL – lacks rail access or

any unloading terminal for getting crude oil off of trains. Thus, any of DAPL’s volume that shifts

to rail would need to be rerouted to refineries other than those at or near Patoka, such as

destinations on the coasts (East, West, and Gulf). Transport to those alternate destinations would

be significantly more expensive and difficult. Additionally, some refineries on the East Coast

where DAPL volume might otherwise be diverted have mothballed their rail unloading facilities

since DAPL came online in 2017. It would be cost prohibitive to bring these facilities back into

service for what is predicted to be short-term and irregular use of only a year or two. Furthermore,

rail loading facilities in the Bakken region were taken offline after DAPL became operational.




1
    D.E. 573 at 22 (Army Corps of Engineers estimates completion of EIS in late 2021 or early 2022).

     Oliver Wyman                                                                                 4
         Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 6 of 25




They would need to be reopened if rail is to pick up the transportation of crude oil now carried by

DAPL. It would cost millions of dollars to recertify staff and reopen those facilities, and those

costs could only be justified if DAPL were expected to be offline for several years.

         f.         Increasing the volume of crude oil shipped by rail also would have many other

impacts, including passenger train disruption, potentially dangerous blockages of road crossings

with the risk of increased pedestrian fatalities, and effects on environmentally sensitive areas.

         g.         As I explained in my November 2020 declaration, D.E. 585-3 ¶¶ 5–6, Dr. Fagan

improperly based all of her projections of rail congestion impacts on a single extreme-outlier data

point. For her analysis, she cherry-picked a single week in late April and early May 2020, when

the pandemic’s effects on the level of rail traffic were at their greatest. Id. I explained previously

how then-current data proved that this was a serious error. By late fall, rail traffic volumes already

had recovered to 2019 levels. Id. ¶¶ 6–7. And as discussed below, the projection is even further

detached from reality now, since average rail traffic volumes over the past five months have

remained similar to pre-pandemic levels and well above their early-pandemic lows. Moreover, as

I explained previously, a DAPL shutdown would create substantial congestion and delays even if

the Court were to accept Dr. Fagan’s underestimate of prospective rail traffic. Id. ¶¶ 9 et seq. I

explain below how the current data continues to bear this out.

5.       As noted above and in my previous declarations, my conclusions were based, in part, on

certain data available and current as of the date of each declaration. In the following paragraphs,

I describe the extent to which circumstances and available information have changed since late

2020, and my overall conclusions about the disruptive effects of a DAPL shutdown remain valid

in light of current information.




     Oliver Wyman                                                                                   5
          Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 7 of 25




I.     Increasing the Volume of Bakken Crude Oil Transported By Rail Would Still Cause
       Congestion and Delays

6.        As of early April 2021, rail traffic has rebounded to pre-pandemic 2019 volumes on a year-

over-year weekly basis, following the decline caused by the COVID-19 pandemic in 2020

(Exhibits 1 and 2). With the exception of holidays and the winter storm in mid-February 2021,

which closed several regions of the country, rail volumes are again above 500,000 carloads and

intermodal units per week.

Exhibit 1: Total US Originated Rail Traffic, Carloads and Intermodal Units, Through Week 13, 2021 2
Thousands




2
    Ass’n of Am. R.R., Rail Traffic Data, https://bit.ly/3gfRYSh (last visited Apr. 10, 2021).

     Oliver Wyman                                                                                 6
         Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 8 of 25



Exhibit 2: US Rail Traffic, Year-over-Year Percent Change, 2019-2020 and 2020-2021 YTD 3




7.       The AAR Capacity Study, a widely recognized and utilized industry study of the current

capacity of the US rail network, estimated that the practical capacity of the type of line that would

be used to transport crude oil from the Bakken region is 30 to 48 trains per day. 4 Based on the

practical capacity specified in the AAR Study, 5 adding the 16 trains that would be needed to handle

DAPL’s maximum volume – on a network that has now recovered – would consume between one-

third and more than one-half of the available capacity of such a line, likely impeding the movement

of many other commodities. Even moving just half the DAPL volume on these rail lines would

add congestion and delays on the routes.

8.       Current data is showing that rail traffic has recovered from pandemic impacts and is now

achieving year-over-year increases over consecutive weeks – contrary to Dr. Fagan’s predictions.




3
  Ass’n of Am. R.R., Weekly R.R. Traffic, https://bit.ly/3slUkS1.
4
  Ass’n of Am. R.R., Nat’l Rail Freight Infrastructure Capacity & Investment Study, 6-1 tbl. 6.1
(Sept. 2007), https://bit.ly/3uZRfsS.
5
  Id.

     Oliver Wyman                                                                                 7
          Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 9 of 25




Thus it is even clearer now, based on the practical capacity specified in the AAR Study, that

shutting down DAPL could lead to severe rail congestion issues and attendant harms, such as those

experienced during the rail service meltdown of 2013-2014, which I detailed extensively in my

April 2020 declaration. See D.E. 512-2 ¶¶ 60-84 (Rennicke Apr. 29, 2020 Dec.). During that

period, rail operators and planners underestimated the impact of crude oil shipments on top of a

range of other capacity consuming factors, such as a record grain crop and severe and long-lasting

cold weather. The yearly volume of grain transported by rail has not fallen since 2014. Given the

volume of crude oil already being moved by rail, the addition of further volume would likely cause

the congestion experienced during 2014 to re-occur, quite possibly at an even worse level.

9.        My first declaration explained the use of a metric from the AAR Capacity Study, level-of-

service (LOS) ratings, which are widely accepted as a tool for measuring the congestion impacts

of a sudden increase in rail traffic. 6 D.E. 512-2 ¶¶ 35-36 (Rennicke Apr. 29, 2020 Dec.). LOS is

expressed by a letter grade, from A to F. As the LOS moves from D (near capacity), to E (at

capacity), to F (over capacity), it indicates that a line segment is becoming increasingly congested;

that is, there are too many trains running on the line compared to available capacity, which could

result in slowdowns and service failures. Such congestion indicates that the line needs additional

capital investment to expand capacity, or it may be necessary to reduce the number of trains if

service impacts become too severe.

10.       Exhibit 3 demonstrates how rail route congestion increases as the number of trains

increases. As more trains are added to a rail line, the average delay for all trains increases. A

large, sudden increase in trains on a route, as would be the case in the event of a DAPL shutdown,

would add delay for all trains using the route.




6
    Id. at 4-8 tbl. 4.3.

     Oliver Wyman                                                                                 8
       Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 10 of 25



Exhibit 3: Example of Average Hours of Train Delay vs. Number of Trains 7
For 100 miles of single track, CTC, and two types of trains (assume merchandise and intermodal)




11.     The impact on specific routes likely to move the crude oil in the event of a shutdown are

set forth in greater detail in my April 2020 declaration. See D.E. 512-2 ¶¶ 17-49, Exhibits 18-23

and 27-29 (Rennicke Apr. 29, 2020 Dec.).

12.     As an example, Exhibits 4 through 6 below show the impacts on the rail lines that would

most likely be used to transport DAPL crude oil through Montana and Minnesota to refineries in

the Pacific Northwest, or to Chicago for distribution to the East or Gulf Coasts. As these exhibits

demonstrate, an increase in crude oil volumes transported by rail as a result of a shutdown of DAPL

could disrupt rail networks by rapidly increasing traffic levels. The formula is simple: Sudden

large volumes of crude-by-rail translate to higher volumes of rail traffic and potentially more

congestion.




7
 Oliver Wyman analysis. See D.E. 512-2 (Rennicke Apr. 29, 2020 Dec.), Part II for complete
analysis of rail capacity and level-of-service scenarios.

    Oliver Wyman                                                                                  9
          Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 11 of 25



Exhibit 4: Projected Level-of-Service for the Montana Portion of the Rail Route from Bakken to the
Pacific Northwest 8
LOS of E (at capacity) or F (above capacity) increases from 7.8% of route-miles in Montana using current
volume, to 35.9% of route-miles with half the DAPL volume, to 81.6% of route-miles with the full DAPL
volume, based on the AAR methodology and public data on train volumes and capacity




8
    Id.


     Oliver Wyman                                                                                   10
           Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 12 of 25



Exhibit 5: Projected Level-of-Service for the Minnesota Portion of the Rail Route from Bakken to
Chicago via Fargo, ND 9
LOS of E (at capacity) or F (above capacity) increases from 15.9% of route-miles in Minnesota using current
volume, to 20.5% of route-miles with half the DAPL volume, to 74.2% of route-miles with the full DAPL
volume, based on the AAR methodology and public data on train volumes and capacity




Exhibit 6: Projected Level-of-Service for the Minnesota Portion of the Rail Route from Bakken to
Chicago via Fairmont, ND 10
LOS of E (at capacity) or F (above capacity) increases from 5.0% of the route-miles in Minnesota using
current volume, to 34.5% of route-miles with half the DAPL volume, to 77.2% of route-miles with the full
DAPL volume, based on the AAR methodology and public data on train volumes and capacity




9
    Id.
10
     Id.

     Oliver Wyman                                                                                      11
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 13 of 25




II. With a Destination Shift to Nederland, Shipper Costs Would Increase By $1.44 Billion
    To $1.93 Billion Annually

13.      To develop an accurate estimate of the cost differential between rail and pipeline, I used

the most recent rail operations cost estimates and anticipated diverted volumes along with the

current pipeline tariffs. ETP’s joint tariff for DAPL and the ETCO Project Pipeline shows a rate

of $5.9534, based on a 10-year commitment for 90,000-plus bpd, for transport of crude oil from

Stanley, North Dakota to the Nederland, Texas Terminal. (The “uncommitted” rate is $8.3492.)11

Using these inputs, I determined that rail would cost $9.30 per barrel more than the committed rate

and $6.90 per barrel more than the uncommitted rate.

14.      I calculated the costs using Nederland as the destination because there are no unit train

unloading facilities in the Patoka region; thus, using Patoka as a destination point for the

comparison would not reflect the real world of potential rail movements. D.E. 542-2 ¶ 44

(Rennicke June 11, 2020 Dec.). DAPL oil moves to Nederland by pipeline now, and importantly

there is a rail route and facilities that would provide all the infrastructure for a “real world” rail

movement of crude oil there as well.

15.      Unlike Patoka, the Nederland Terminal is served directly by a Class I railroad, Kansas City

Southern Railway (KCS), and possesses an existing crude-by-rail unloading terminal with a two-

track loop and five-track storage yard. The most direct rail route from Stanley to Nederland is via

the BNSF network to Kansas City, Missouri, and then on KCS from there to Nederland. The route




11
   Uncommitted rates are charged to shippers who have not committed in advance to ship a given
quantity of oil on DAPL. Energy Transfer, Dakota Access, LLC, Joint Pipeline Tariff In
Connection With Energy Transfer Crude Oil Company, LLC (effective July 1, 2020),
https://bit.ly/3efw5js.


     Oliver Wyman                                                                                 12
Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 14 of 25
Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 15 of 25
Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 16 of 25
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 17 of 25



Exhibit 9: Total US Crude-by-Rail Volumes, 2019-2021 18
Millions of barrels




19.      Crude oil production forecasts for the US and Canada demonstrate a steady rise through

2021 into 2022, when they are expected to fully recover from pandemic-related declines. I used

crude oil production forecasts to project crude-by-rail shipments through 2022, as shown in

Exhibit 10. During the second half of 2021, crude-by-rail volumes are projected to be substantially

recovered, and by mid-2022, crude-by-rail volumes should return to the highest totals seen in 2019

– over 20 million barrels per month. Exhibit 11 shows the impact of adding DAPL’s 570 kbd,

over 17 million barrels per month, to projected crude-by-rail volumes. Shifting DAPL’s volume

to rail would double the projected quantity of crude oil moving on the rail network.




18
    US Energy Info. Admin., Movements of Crude Oil & Selected Prods. by Rail,
https://bit.ly/32lLY2a (release date Mar. 31, 2021).

     Oliver Wyman                                                                              16
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 18 of 25



Exhibit 10: Historical and Projected US and Canada Crude Oil Production and Crude-by-Rail
Volumes 19
Millions of barrels per month




19
   US Energy Info. Admin., Short Term Energy Outlook, https://bit.ly/3akwPCJ (release date Apr.
6, 2021) (US production and forecast); S&P Global Platts, US and Canada Crude Oil Balances by
PADD/Region (Apr. 7, 2021) (Canadian data); US Energy Info. Admin., Movements of Crude Oil
& Selected Prods. by Rail, https://bit.ly/32lLY2a (release date Mar. 31, 2021) (crude-by-rail data).
Oliver Wyman applied a regression analysis to historical total crude oil production and crude-by-
rail volumes to establish the relationship. The regression results were used to convert projected
total crude oil production to crude-by-rail projections. Crude-by-rail volumes are for US and US-
Canada.

     Oliver Wyman                                                                               17
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 19 of 25



Exhibit 11: Historical and Projected US and Canada Crude-by-Rail Volumes with DAPL Volumes 20
Millions of barrels per month




20.      Following the completion of DAPL-substitute service, organizations subleasing the

equipment would need to clean and reposition the tank cars to return them to the original lessee.

Cleaning and repositioning costs are estimated to be about $8,000 per tank car and may take

approximately 30-60 days per car. See D.E. 512-2 ¶ 11 (Rennicke Apr. 29, 2020 Dec.). Due to

these exorbitant costs and the short-term nature of DAPL-substitute service requirements,

organizations are even more unlikely to sublease their equipment to make up for the loss of DAPL.

IV. Even If Sufficient Cars Could Be Obtained, the Regions Serviced By DAPL Still Lack
    the Facilities to Unload Oil Shipped By Rail

21.      There are insufficient facilities available to unload DAPL’s volume if transported instead

by rail, even if the required tank car capacity could be obtained. In the first quarter of 2021, there



20
   Id. Note: DAPL volume based on 570 kbd converted to monthly total. See Energy Transfer
internal data.

     Oliver Wyman                                                                                 18
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 20 of 25




is still only one facility (Gateway Terminal in Sauget, Illinois) within 500 miles of the Patoka hub

that is able to unload unit trains of crude oil. Gateway Terminal can handle only one unit train of

96 cars per day. D.E. 538-5 ¶ 19. Moreover, a cumbersome and labor-intensive switching

operation is needed for even that small number of cars, in which groups of 12 cars are delivered

and moved at eight different times during a 24-hour period. Further, Gateway Terminal has no

storage capacity available for at least the next year, meaning additional tankage would have to be

built to accommodate crude oil traffic. Nor is Gateway connected to refineries in the region. 21 In

short, the almost total lack of suitable unloading terminal capacity would require crude-by-rail

diverted by a DAPL shutdown to be routed to destinations outside the Midwest, which would

further increase transportation costs and disrupt existing energy supply chains.

22.      Additionally, on the front end of the transportation route, some of the crude-by-rail loading

facilities in the Bakken region that were available during the crude-by-rail boom in 2014 have been

shut down in the wake of DAPL coming online. D.E. 538-5 ¶ 20. Moving DAPL’s volume back

to rail could therefore require additional cost and time to bring these loading facilities back online,

which again may not be cost effective given the relatively short expected duration of a DAPL

shutdown.




21
  US Energy Info. Admin., Crude Oil Rail Terminals 2017-2018, https://bit.ly/3gcXeGu (updated
Jan. 18, 2019); Union Pacific, Crude Oil Destination Facilities, https://bit.ly/3alwyzD (last visited
June 6, 2020); BNSF, Crude-by-Rail Facilities Map, https://bit.ly/3ec8QHa (last visited June 6,
2020); telephone interview with Marshall Brockman, Operations Manager, Gateway Terminal
(June 1, 2020).

     Oliver Wyman                                                                                  19
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 21 of 25




V. The Proposed Canadian Pacific-Kansas City Southern Merger Could Cause Additional
   Disruptions Throughout the Rail Network

23.      On March 21, 2021, Canadian Pacific Railway (CP) and Kansas City Southern (KCS)

announced that they had entered into a merger agreement. 22 This proposed $29 billion deal will

create the first railroad connecting Canada, Mexico, and the United States. If the merger is

approved by the US Surface Transportation Board (STB) it will be the first merger of two Class I

railroads in over 20 years.

24.      While the combined system may provide long-term benefits through single-railroad service

to several markets, in the short term the proposed merger adds uncertainty to the use of rail as a

replacement for DAPL. First, the proposed merger will have to be reviewed and approved by the

STB in a process that could take up to 18 months. Both CP and KCS will need to continue with

business as usual during this time, while working to integrate the two systems in anticipation of

STB approval.

25.      Adding to the uncertainty is whether the STB will elect to evaluate the merger using “old”

rules, which were favorable to railroad mergers, or “new” rules, which require the merging carriers

to demonstrate public benefits from the merger. The “new” rules were written 20 years ago and

have yet to be tested. Most of the other Class I railroads have requested that the STB apply the

more stringent “new” rules, thus extending the review period. 23

26.      Furthermore, there is a history of disruption to the entire rail network when two Class I

railroads attempt to integrate their operations and their companies. The merger of Union Pacific

and Southern Pacific in 1996 caused extensive delays as the railroads began trying to combine




22
   Canadian Pac. and Kansas City Southern Agree to Combine to Create the First U.S.-Mexico-
Canada Rail Network, Canadian Pac. (Mar. 21, 2021), https://bit.ly/3mTKLJ0.
23
   Four Class Is ask STB to apply more stringent review of CP-KCS merger, Progressive
Railroading (Apr. 5, 2021), https://bit.ly/3slhXKE.

     Oliver Wyman                                                                               20
        Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 22 of 25




operations. For example, it was reported in 1998 that “[f]or nearly a year, freight train service

west of the Mississippi River has been all but derailed by the merger . . . . Billions of dollars’

worth of freight shipments, supposed to arrive in three or four days, have been taking 30 days, 45

days. Sometimes they get lost.” 24

27.      The UP-SP merger was followed by Norfolk Southern (NS) and CSX each acquiring part

of Conrail in 1998. Although they tried to avoid repeating the mistakes of the UP-SP merger, both

CSX and NS ran into numerous service problems anyway. For example, it was reported that both

NS and CSX had run into computer problems after the mergers, “causing freight tie-ups and service

failures for railroad customers.” 25

28.      CP is one of the Class I railroads originating crude oil in the Bakken region, while KCS

serves several refineries along the Gulf Coast, including Nederland, TX. The uncertainty around

the merger approval process and the potential for disruptions during integration of the two Class I

railroads, should the merger be approved, could lead to disruptions in the use of rail as a

replacement for DAPL over the next few years.

VI. Increasing Crude-by-Rail Volumes Would Have Adverse Safety, Environmental, and
    Community Impacts Without Heightened Regulatory Protections or Oversight

29.      The volume of crude oil shipped by rail would have many other impacts and pose additional

safety risks, including passenger train disruption, potentially dangerous blockages of road

crossings, the risk of increased pedestrian fatalities, and adverse impacts on environmentally

sensitive areas such as rivers, population centers, and national parks. See D.E. 512-2 ¶¶ 85-95

(Rennicke Apr. 29, 2020 Dec.); D.E. 542-2 ¶¶ 62-70 (Rennicke June 11, 2020 Dec.). This would




24
     Brian O’Reilly, The Wreck of the Union Pacific, CNN Money (Mar. 30, 1998),
https://bit.ly/3tyqNpR.
25
   Daniel Machalaba, Norfolk Southern, CSX Struggle with Ex-Conrail’s Freight Delays, Wall St.
J. (June 14, 1999), https://on.wsj.com/3x1YGRW.

     Oliver Wyman                                                                              21
       Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 23 of 25




all occur without added regulatory oversight. Id. ¶ 70. I detailed these risks extensively in my

prior declarations and confirm that those declarations remain accurate.



Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.


 Executed: April 19, 2021
 William J. Rennicke
                                                Partner
                                                OLIVER WYMAN




  Oliver Wyman                                                                               22
Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 24 of 25
       Case 1:16-cv-01534-JEB Document 593-2 Filed 04/19/21 Page 25 of 25




Sources:

•   William J. Rennicke, Declaration of William J. Rennicke in Support of Dakota Access, LLC’s

    Brief on the Question of Remedy, filed Apr. 30, 2020, Exhibit 4, p. 9 & n.12.

•   Energy Transport Insider, Rail Car Lease Rates, March 19, 2021

•   David G. Nahass, Correspondence, May 22, 2020

•   US Department of Transportation, Fleet Composition of Rail Tank Cars Carrying Flammable

    Liquids: 2020 Report, Sept. 2020, p. 14

•   Dynamic Risk, Final Report: Alternatives Analysis for the Straits Pipelines, October 26, 2017,

    pp. 7-11 and 7-12

•   US Surface Transportation Board, Q4 2020 Quarterly Earnings Report and Q4 2020 Revenue,

    Expense & Income reports

•   RSI Logistics, Mileage Based Fuel Surcharges (https://www.rsilogistics.com/resources/

    railroad-fuel-surcharge-rates/?submissionGuid=e55b8310-6405-4c1a-a54a-f3329256c25d,

    accessed Apr. 2, 2021)

•   BNSF employee timetables and Google Earth

•   KCS employee timetables (for the Nederland, TX route)

•   Engineering Toolbox, SG - API Converter (https://www.engineeringtoolbox.com/api-gravity-

    d_1212.html)

•   Sciencing, How to Convert Specific Gravity to Pounds Per Gallon (https://sciencing.com/

    convert-gravity-pounds-per-gallon-6367099.html)




    Oliver Wyman                                                                              24
